Citation Nr: 0421996	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  02-19 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an effective date, prior to April 30, 
2001, for a grant of service connection for residuals of 
frostbite of the hands and feet. 

2.  Entitlement to an effective date, prior to October 18, 
2000, for a grant of service connection for residuals of a 
left leg injury.

3.  Entitlement to an effective date, prior to October 18, 
2000, for a grant of service connection for hiatal hernia 
with gastroesophageal reflux.


REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1942 to 
October 1945.  His separation qualification record shows that 
he was a prisoner of war (POW) of the German government for 
approximately 14 months.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  The RO granted service connection for frostbite 
residuals of the hands and feet from April 30, 2001, and 
service connection for gastrointestinal and left leg 
disorders from October 18, 2000.  

In August 2004, a Deputy Vice Chairman of the Board granted 
the representative's motion to advance the appellant's case 
on the Board's docket based upon his age.  38 U.S.C.A. § 7101 
(West 2002); 38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  There is no evidence to establish that a formal or 
informal claim for service connection for frostbite residuals 
of the hands and feet was filed earlier than April 30, 2001.

2.  The veteran did not appeal rating decisions in July 1948 
and May 1987 wherein the RO denied service connection for 
residuals of a left leg injury and a gastrointestinal 
disorder claimed as peptic ulcer. 

3.  On October 18, 2000, the veteran filed an application to 
reopen claims for service connection for residuals of a left 
leg injury and peptic ulcer; in April 2002 the RO granted 
service connection for residuals of a left leg injury and 
hiatal hernia with gastroesophageal reflux, effective October 
18, 2000.

4.  VA clinical records received in connection with the 
October 18, 2000 application to reopen show that 
gastroesophageal reflux was initially mentioned in a VA 
record dated May 23, 2000.

5.  The formal application to reopen the claim for service 
connection for a gastrointestinal disorder claimed as peptic 
ulcer was filed within a year from the date of the VA 
clinical record entry; thus, there was a pending claim prior 
to the formal application received on October 18, 2000.

6.  Following the May 1987 RO rating decision, there was no 
pending claim for service connection for a left leg injury 
prior to the formal application received on October 18, 2000. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date, prior to April 30, 
2001, for a grant of service connection for residuals of 
frostbite of the hands and feet have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.157, 3.159, 3.160, 3.400 (2003).

2.  The criteria for an effective date, prior to October 18, 
2000, for a grant of service connection for residuals of a 
left leg injury have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110; 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.160, 
3.400.

3.  The criteria for an effective date for a grant of service 
connection for hiatal hernia with gastroesophageal reflux 
retroactive to May 23, 2000, have been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.155, 3.157, 3.159, 
3.160, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The report of the medical examination in October 1945 shows 
no reference to frostbite of the hands and feet, left injury 
or gastrointestinal disorder.  According to the report the 
veteran denied illness, injury and operations.  He filed his 
initial compensation claim with VA in 1948 for ulcer disease 
and a left leg disorder related to an injury during service 
in an emergency parachute jump.  The VA examination in 1948 
was also unremarkable regarding frostbite residuals.  The 
examination did not confirm peptic ulcer or any 
gastrointestinal disorder that had been reported in a private 
medical statement.  He did not appeal the July 1948 rating 
decision wherein the RO denied service connection for peptic 
ulcer and residuals of a left leg injury.

The RO received the veteran's claim for service connection 
for malnutrition residuals, stomach ulcer and left leg injury 
residuals in February 1987.  VA examination records from 1985 
noted occasional left lower quadrant abdominal pain, and 
history of peptic ulcer and left leg injury as previously 
described.  The POW protocol examination in 1987 shows he 
related complaints regarding the spine and left leg and 
epigastric pain.  The diagnoses were history of deep abrasion 
of the lower left leg, degenerative disease lower cervical 
spine and history of dysentery as a POW, current upper 
gastrointestinal series normal.  On the medical history form 
he noted that during captivity he experienced frostbite and 
chilblains.

In May 1987 the RO denied service connection for disabilities 
incurred or aggravated due to POW status including residuals 
of malnutrition, residuals of a left leg injury including 
arthritis, stomach ulcer and arthritis of the cervical spine.  
The RO issued notice in June 1987.

On October 18, 2000, the RO received a memorandum from the 
representative and a statement from the veteran that advised 
he was reopening his claim for service connection for 
residuals of a left leg injury and peptic ulcer.  

The memorandum identified the location of pertinent VA 
treatment records regarding the claimed peptic ulcer.  The 
veteran advised the RO in March 2001 that he had no treatment 
record for either disorder other than through a VA medical 
clinic that he identified.

On April 30, 2001, the RO received a memorandum from the 
representative that advised that he was seeking service 
connection for residuals of frostbite while interned as a 
POW.  According to the memorandum and a companion statement, 
he sought to terminate the claims for the left leg condition 
and peptic ulcer.  

The RO received VA clinical records beginning in September 
2000 that noted the active problem of reflux esophagitis 
being last referenced on May 23, 2000.  The veteran was seen 
for follow-up of this and other disorders in April 2001.  The 
RO had requested treatment records from October 1999 to the 
present, and the record showed various clinics visited 
beginning in early November 1999.  

At the VA examination in March 2002 the veteran stated that 
hiatal hernia was diagnosed in the past.  He recalled the 
circumstances of cold exposure as a POW mainly referring to 
the feet and the incident when he sustained an injury of the 
left leg.  The diagnoses, in essence, included hiatal hernia 
and esophageal reflux disease clearly related to military 
experiences, numbness and soreness of the superficial 
cutaneous nerve of the left lower extremity related to 
military experiences and residuals of frostbite.

In April 2002 the RO granted service connection for residuals 
of frostbite of the hands and feet, effective April 30, 2001.  
Service connection was granted for residuals of a left leg 
injury and hiatal hernia with gastroesophageal reflux, 
effective October 18, 2000.  The RO issued notice in April 
2002 and the veteran appealed the effective dates assigned 
arguing that the effective date should be from April 1944, 
when the disability was incurred.





Criteria-Effective Date for Service Connection

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(b)(2).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  

If received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  (b) A communication received 
from a service organization, an attorney, or agent may not be 
accepted as an informal claim if a power of attorney was not 
executed at the time the communication was written.  (c) When 
a claim has been filed which meets the requirements of § 
3.151 or § 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  

Acceptance of a report of examination or treatment as a claim 
for increase or to reopen is subject to the requirements of 
Sec. 3.114 with respect to action on Department of Veterans 
Affairs initiative or at the request of the claimant and the 
payment of retroactive benefits from the date of the report 
or for a period of 1 year prior to the date of receipt of the 
report.  38 C.F.R. § 3.157.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  The evidence listed will also be 
accepted as an informal claim for pension previously denied 
for the reason the disability was not permanently and totally 
disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  

The date of a uniformed service examination which is the 
basis for granting severance pay to a former member of the 
Armed Forces on the temporary disability retired list will be 
accepted as the date of receipt of claim.  The date of 
admission to a non-VA hospital where a veteran was maintained 
at VA expense will be accepted as the date of receipt of a 
claim, if VA maintenance was previously authorized; but if VA 
maintenance was authorized subsequent to admission, the date 
VA received notice of admission will be accepted.  

The provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.

(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination.  Reports received from private 
institutions not listed by the American Hospital Association 
must be certified by the Chief Medical Officer of the 
Department of Veterans Affairs or physician designee.  
38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C. 5101(a)).  

A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim by a veteran for pension may 
be considered to be a 
claim for compensation.  

The greater benefit will be awarded, unless the 
claimant specifically elects the lesser benefit.  38 C.F.R. 
§ 3.151.

Claim: Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003). 


Analysis

Preliminary Matter: Duty to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified principally at 
38 C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of the effective date for 
a grant of entitlement to service connection for frostbite 
residuals, his gastrointestinal disorder and the residuals of 
an injury to the left leg has been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a substantial grant of benefits.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of these claims without 
benefit to the appellant.  Bernard, supra.  

Applying the recent precedent opinion of the VA General 
Counsel, the applicable effective date for service connection 
does not require another VCAA notice.  The General Counsel 
reasoned that under 38 U.S.C. § 5103(a), the Department of 
Veterans Affairs (VA), upon receipt of a complete or 
substantially complete application, must notify the claimant 
of the information and evidence necessary to substantiate the 
claim for benefits.  

Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  

Here the veteran received appropriate notice under the 
applicable notice and duty to assist provisions, mainly 
through the development in November 2000 and September 2001 
and the rating decision in April 2002, as to what elements 
were needed to establish the claims of service connection.  
Thus, the reasoning applied in the situation discussed in 
VAOPGCPREC 8-03 would be as applicable to the situation in 
this case where the appeal of the respective effective dates 
for service connection was brought from the April 2002 grant 
of service connection.  The Board is not free to accept or 
reject General Counsel opinions on its own motion.  Rather, a 
federal statute expressly requires that the Board "shall be 
bound in its decisions by...the precedent opinions of the 
chief legal officer of the Department."  38 U.S.C.A. § 
7104(c) (West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 
2000).  

Thus any deficiency in VCAA notice is essentially harmless.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
Board notes the veteran identified evidence to support his 
claim for service connection and the RO requested relevant 
records.  

In addition the RO sent a VCAA compliant letter in July 2002 
that was tailored to the effective date determination and the 
veteran did not respond with any argument other than that he 
felt the effective date should coincide with the date he was 
injured in 1944.  Thus, in the claim for an earlier effective 
the VA has made more than an adequate effort to assist in 
obtaining a complete record.  See also VAOPGCPREC 7-04. 

The VCAA is not an excuse to remand all claims.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) holding a remand 
under the VCAA is not required where an appellant was fully 
notified and aware of the type of evidence required to 
substantiate a claim and no additional assistance would aid 
in further developing the claim.  

The duty to notify and the duty to assist having been 
satisfied to the extent necessary for an informed 
determination of the specified issues, the Board will proceed 
to the merits.  


Earlier Effective Date for Service Connection

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. 
§ 5110(a) (West 2002) and 38 C.F.R. § 3.400 (2003) and 
provide generally that the effective date for disability 
compensation based on service connection shall be the later 
of the date of claim or the date entitlement arose.  

Regarding residuals of frostbite, the basis for the April 30, 
2001 effective date selected by the RO is readily apparent 
from the record.  Nothing specific to a claim for service 
connection was communicated to the RO until April 30, 2001, 
when correspondence referenced an intention to claim service 
connection.  There is simply no pertinent communication 
earlier in the claims folder.  

The appellant does not argue that the RO failed to adjudicate 
a prior claim for frostbite residuals but that the award of 
service connection should be made effective from 1944, or at 
least from the day following his separation from military 
service.  The applicable law provides the effective date for 
an original claim is governed by 38 U.S.C. § 5110(a) that 
provides such an effective date shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of claim.  The implementing regulation 38 C.F.R. § 
3.400(b)(2) provides that the effective date shall be date of 
receipt of claim or date entitlement arose, whichever is 
later, unless the claim received within one year after 
separation from service.

It is provided under 38 C.F.R. § 3.155(a) that an informal 
claim may, in some circumstances, be considered to be the 
date of a claim.  Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992); 38 C.F.R. § 3.1(p) (1999).  The service medical 
records did not mention frostbite and it was not mentioned in 
medical records contemporaneous with the 1948 and 1987 
claims.  Although he did refer to having had frostbite on the 
POW protocol in 1987, it was not a disability of record given 
that he did not mention having been treated since military 
service or having any current manifestations when he was 
examined in connection with that claim.  None of the medical 
evidence submitted prior to April 2001 referred to frostbite 
residuals.

The Board must point out that the mere presence of the 
medical evidence does not establish intent on the part of the 
veteran to seek service connection for the condition.  
Brannon v. West, 12 Vet. App. 32, 35 (1998).  And, as here, 
where the only reference prior to 2001 was historical, the 
Board finds it is not reasonable to infer that he was seeking 
service connection for frostbite residuals at an earlier 
date.  See also Buckley v. West, 12 Vet. App. 76, 82-83 
(1998); Suttman v. Brown, 5 Vet. App. 127, 132 (1993); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  

Under section 3.157(a), a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits if it meets the requirements of section 3.157(b).  
Section 3.157(b)(1) addresses when a VA examination report 
may constitute an informal claim.  This provision is 
applicable when such reports relate to examination or 
treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination.  No claim specifying that service 
connection for frostbite residuals was a benefit sought was 
submitted within one year of the examination date in 1987.  
Therefore, the second basis for acceptance as a claim under 
the regulation is not met here. 

The pertinent determination is when the application was 
received, and an informal claim does not appear from the 
record to establish a pending claim prior to April 2001.  
Consequently, the record does not allow for an earlier 
effective date for service connection for frostbite residuals 
in this case.  

The VA POW protocol report in 1987 was not followed by any 
communication or actions contemplated by 38 C.F.R. §§ 3.157 
and 3.160 to establish an informal claim at the time.  
Therefore, the appropriate effective date for service 
connection should be April 30, 2001, and compensation would 
be properly paid from the following month.  38 U.S.C.A. 
§ 5111(a)(d); 38 C.F.R. § 3.157(b)(2).  

Turning to the effective date for service connection for 
residuals of a left leg injury and hiatal hernia with 
gastroesophageal reflux, the veteran argues that the correct 
effective date should coincide with his military service.  
The Board must point out that the claims were considered and 
denied in 1948 and 1987, and the veteran did not appeal 
either determination.  

The correct reading of the regulation is that in such 
circumstances the effective date should reflect the date of 
receipt of the successful reopened claim.  The holding in 
Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003) was that 
the expressed provisions for setting an effective date prior 
to the date of reopened claim that required circumstances of 
government inattention or error and not in situations outside 
of government control were not unreasonable.  See for example 
Sears, 349 F.3d at 1331-32 discussing sections 3.400(k) and 
(q)(2) versus (q)(1)(ii) and (r) and the reasonableness of 
the regulation even though arguably operating inconsistently 
with pro-claimant policy underlying the statute.  

The Board feels the operation of section 5111 together with 
sections 5108, 5110 and 3.400 precludes an earlier date for 
payment of compensation earlier than November 1, 2000 for the 
residuals of a left leg injury.  In summary, the Board finds 
that on receipt of the veteran's correspondence the claim was 
decided on the record culminating with the favorable RO 
decision in April 2002.  The record as noted previously does 
not support an effective date earlier than in October 2000 
since they were unremarkable for any ascertainable residuals 
of the injury.  And, from the records that the RO obtained in 
connection with the October 2000 filing, there is no evidence 
that may reasonably be construed as an informal claim within 
the year preceding the formal application in October 2000 or 
an earlier pending claim to allow for an earlier effective 
date.  

Regarding the effective date for the gastrointestinal 
disorder, as noted previously under section 3.157(a), a 
report of examination or hospitalization may be accepted as 
an informal claim for benefits if it meets the requirements 
of section 3.157(b).  Section 3.157(b)(1) addresses when a VA 
examination report may constitute an informal claim.  This 
provision is applicable when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination.  

Here the application to reopen the claim was submitted within 
one year of the VA clinical record reference of May 23, 2000 
to reflux esophagitis (gastroesophageal reflux).  Therefore, 
reading the record liberally as intended, the second basis 
for acceptance as a claim under the regulation is met here.  

Thus, the informal claim is seen as having been filed on May 
23, 2000, and this date should be the effective date since 
the formal claim was received several months later.  Although 
the veteran mentioned peptic ulcer, the RO granted service 
connection for hiatal hernia with gastroesophageal reflux and 
the reference to the latter in the VA records in May 2000 is 
sufficient to establish a pending claim from that date.  

The veteran has not articulated a claim for an earlier 
effective date for service connection based upon clear and 
unmistakable error (CUE), and such claim has not been 
reviewed by the RO in the first instance.  For the veteran to 
prevail in his claim for the earlier effective date he seeks 
it would be required that he challenge the prior final RO 
decisions on service connection. 

The Board will point out to the veteran that the specific 
elements of a CUE claim are set forth in Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) as a three-pronged test for 
purposes of determining whether such error is present in a 
prior determination.  For purposes of determining whether CUE 
is present in a prior determination: 

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," 

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  The veteran is 
referred to the recently enacted 38 U.S.C.A. §§ 5109A, 7111 
and 38 C.F.R. § 20.609(c)(4) and Part 20, Subpart O) 
regarding a claim of such error in a prior Board decision.


ORDER

Entitlement to an effective date, prior to April 30, 2001, 
for a grant of service connection for residuals of frostbite 
of the hands and feet is denied. 

Entitlement to an effective date, prior to October 18, 2000, 
for a grant of service connection for residuals of a left leg 
injury is denied.

Entitlement to an effective date for an award of service 
connection for hiatal hernia with gastroesophageal reflux 
retroactive to May 23, 2000 is granted, subject to the 
regulations governing the payment of monetary awards.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



